Pursuant to Ind.Appellate Rule 65(D), this
 Memorandum Decision shall not be                             Jan 23 2015, 9:42 am
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                               ATTORNEYS FOR APPELLEE:

YVETTE M. LAPLANTE                                    GREGORY F. ZOELLER
Keating & LaPlante, LLP                               Attorney General of Indiana
Evansville, Indiana
                                                      JUSTIN F. ROEBEL
                                                      Deputy Attorney General
                                                      Indianapolis, Indiana


                                IN THE
                      COURT OF APPEALS OF INDIANA

JAMES MAYHUGH,                                        )
                                                      )
       Appellant-Defendant,                           )
                                                      )
                vs.                                   )        No. 82A01-1403-CR-133
                                                      )
STATE OF INDIANA,                                     )
                                                      )
       Appellee-Plaintiff.                            )


                  APPEAL FROM THE VANDERBURGH CIRCUIT COURT
                          The Honorable David D. Kiely, Judge
                            Cause No. 82C01-1203-MR-336

                                           January 23, 2015

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
         James Mayhugh appeals the sentence imposed following his convictions for

Murder,1 a felony, and Theft,2 a class D felony. Mayhugh challenges the appropriateness

of his sentence in light of his character and the nature of the offenses.

         We affirm.

         On March 10, 2012, Mayhugh and his cousin, Herbert Mayhugh, attempted to
                                                                                 3
burglarize the home of Keith Vaughn, who was disabled.                                 The record reflects that

Mayhugh was having a sexual relationship with Vaughn’s wife, and that she helped plan

the crime. Mayhugh was armed with a knife when he entered Vaughn’s home. Vaughn

was at home, and at some point during the robbery he was stabbed in the neck. It is not

clear from the record whether it was Mayhugh or his cousin who actually stabbed Vaughn.

         Mayhugh was charged with murder, robbery, burglary, and theft. Mayhugh pleaded

guilty as charged on October 23, 2013. The court merged the robbery and burglary charges

with the murder conviction.

         The trial court held a sentencing hearing on March 11, 2014. The trial court found

that Mayhugh’s decision to plead guilty, his remorse for his actions, his young age, lack of

positive parental interaction, and unaddressed mental disorders were mitigating factors.

The court identified Mayhugh’s prior criminal history, his high likelihood to re-offend, and



1
  Ind. Code Ann. § 35-42-1-1 (1) (West, Westlaw 2013).
2
  Ind. Code Ann. § 35-43-4-2(a) (West, Westlaw 2013). Effective July 1, 2014, this offense has been reclassified.
As currently written theft may range from a class A misdemeanor to a Level 5 felony. See I.C. 35-43-4-2 (a) (West,
Westlaw current with all 2014 Public Laws of the 2014 Second Regular Session and Second Regular Technical
Session of the 118th General Assembly). Because this offense was committed prior to that date, it retains the former
classification as a class D felony.
3
  The Clerk’s record in this case is small and almost completely devoid of facts involving the incident. The information
provided herein is taken from the Transcript of the Guilty Plea, Transcript of the Sentencing Hearing and Appellant’s
Appendix.

                                                           2
that Mayhugh knew the victim was disabled as aggravating circumstances. The court then

imposed a sentence of fifty years for murder, and a concurrent one-year sentence for theft.

Mayhugh now appeals.

       Mayhugh argues that his sentence is inappropriate based on the nature of the offense

and his character. Sentencing decisions rest within the sound discretion of the trial court.

Anglemyer v. State, 868 N.E.2d 482 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218. The

Indiana Constitution authorizes independent appellate review and revision of a trial court’s

sentencing decisions. Brown v. State, 10 N.E.3d 1, 4 (Ind. 2014). The Supreme Court has

delegated this authority to us through Appellate Rule 7(B), which provides that we may

revise a sentence authorized by statute if, after due consideration of the trial court’s

decision, we find the sentence is inappropriate in light of the nature of the offense and the

character of the offender. Id. Mayhugh bears the burden on appeal of proving that his

sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).

       The principal role of Rule 7(B) review “should be to attempt to leaven the outliers,

and identify some guiding principles for trial courts and those charged with improvement

of the sentencing statutes, but not to achieve a perceived ‘correct’ result in each case.”

Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). We “should focus on the forest—

the aggregate sentence—rather than the trees—consecutive or concurrent, number of

counts, or length of the sentence on any individual count.” Id. Whether a sentence is

inappropriate ultimately turns on the culpability of the defendant, the severity of the crime,

the damage done to others, and a myriad of other factors that come to light in a given case.

Id. at 1224.

                                              3
       Mayhugh was convicted of murder and class D felony theft. Murder is punishable

by a term of imprisonment between forty-five and sixty-five years, with the advisory

sentence being fifty-five years. See Ind. Code Ann. § 35-50-2-3 (West, Westlaw current

with all 2014 Public Laws of the 2014 Second Regular Session and Second Regular

Technical Session of the 118th General Assembly).            Under the sentencing statute

applicable at the time of these offenses, punishment for a class D felony ranged between

six months and three years with the advisory sentence being one and one-half years. See

Ind. Code Ann. § 35-50-2-7 (West, Westlaw 2013). Mayhugh was sentenced to fifty years

for murder and a concurrent one-year sentence for theft. The advisory sentence is the

starting point chosen by our legislature as an appropriate sentence for the crime committed.

Therefore, the defendant “bears a particularly heavy burden in persuading us that his

sentence is inappropriate when the trial court imposes the advisory sentence.” Fernbach

v. State, 954 N.E.2d 1080, 1089 (Ind. Ct. App. 2011), trans. denied. The defendant’s

burden is even more formidable where, as here, he receives a sentence below the advisory.

       Considering the character of the offender, we recognize that Mayhugh pleaded

guilty and that the trial court credited his expression of remorse. We further note that he

was seventeen years old when he committed the crime, he had a tumultuous upbringing,

and dropped out of school at fifteen years old when he was in seventh grade. He has a

history of mental health issues, and he first attempted suicide at age ten, after which he was

treated for psychiatric disorders and prescribed medication.         He stopped taking the

medication and attempted suicide again at fifteen.



                                              4
       Also telling of his character, however, is that while in school he was expelled for

smoking and fighting, and he had problems with truancy. Further, Mayhugh admitted that

he first began using drugs and alcohol at age ten. Additionally, at the time of these offenses

his habit was to smoke marijuana, smoke methamphetamine, and take six Xanax pills every

day. We note that Mayhugh committed these crimes while on probation for a felony theft

conviction in Georgia. Mayhugh’s criminal history also includes a juvenile adjudication

for burglary. Finally, Mayhugh knew Vaughn was disabled.

       With regard to the nature of the offense, we note that Mayhugh conspired with his

cousin and Vaughn’s wife, with whom he was having a sexual relationship, to enter the

home while armed with a knife and steal from Vaughn, whom Mayhugh knew to be

disabled.

       Based on the foregoing, we conclude that Mayhugh has failed to establish that the

below-advisory, fifty-year sentence imposed by the trial court is inappropriate in light of

the nature of the offense and character of the offender.

       Judgment affirmed.

       KIRSCH, J., and CRONE, J., concur.




                                              5